—Appeal from an order of the Family Court of Broome County (Ray, J.), entered October 3, 1996, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 10, to find respondent in violation of a prior order of protection.
Respondent admitted to violating an order of protection directing that he have no contact with Amber EE. and was sentenced, as agreed, to four months in jail. Respondent’s counsel seeks to be relieved of representing respondent on appeal on the basis that no nonfrivolous issues exist. Upon our review of the record and brief submitted by respondent’s counsel, we agree. Consequently, counsel’s application to be relieved of her assignment is granted (see, Matter of Dart v Howell, 237 AD2d 825; see also, Anders v California, 386 US 738).
Mercure, J. P., Crew III, White, Yesawich Jr. and Carpinello, JJ. Ordered that the order is affirmed, without costs, and application to be relieved of assignment granted.